Citation Nr: 0429873	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  89-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized outpatient treatment on October 3, 1990, and 
October 9, 1990, through November 2, 1990. 

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized private hospitalization from November 7, 1990, 
to November 14, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 26, 1951 to July 
22, 1955, from August 15, 1955 to August 10, 1961 and from 
November 9, 1961 to August 9, 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and September 1991 
administrative decisions , see Volumes II & III of the claims 
file, by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Bay Pines, Florida, which denied the benefits 
sought.  

The case was previously before the Board in February 1996, at 
which time, the above issues were consolidated with a number 
of rating issues that were adjudicated, with the remaining 
issues being Remanded for additional development.  The case 
was again before the Board in December 1999, at which time 
additional claims were adjudicated with the remaining issues 
being Remanded to obtain additional records and to afford the 
veteran another examination.  See Volume VI of the claims 
file.  The case was again before the Board in January 2003, 
at which time additional claims were adjudicated, but a 
decision was deferred vis-à-vis the claims set forth on the 
first page of this decision pending evidentiary development 
by the Board.  In November 2003, the Board remanded the case, 
and evidentiary development was resumed by the RO's because 
of recent decisions by the Federal Circuit Court, a precedent 
opinion by VA's General Counsel and other policy 
considerations.  See Volume VII of the claims file.  After 
completion of the directed development, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The appealed claims for entitlement to service connection for 
a back condition and for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities are the subject of a separate 
decision inasmuch as the agency of original jurisdiction with 
respect to those particular claims is the Regional Office in 
St. Petersburg, Florida and not the VAMC in Bay Pines 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal has remained open since 1991 inasmuch as the 
claimed reimbursement is for treatment for a back disability, 
for which the claim of entitlement to service connection had 
not been finally adjudicated.  It bears notice that there 
have been changes in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  The Board observes that 
the claims file does not reflect correspondence to the 
veteran in compliance with several Court decisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




